internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-127892-03 cc psi b07 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer ein parent ein corporation a ein corporation b corporation c_corporation d corporation e year date tam-127892-03 date date date date issues can taxpayer include qualified_research_expenses paid_or_incurred by corporation d and corporation d subsidiaries for the period date through date for purposes of computing its research_credit for its taxable_year ended date how should taxpayer compute its research_credit for its taxable_year ended date conclusions taxpayer cannot include any of the qualified_research_expenses paid_or_incurred by corporation d and corporation d subsidiaries for the period date through date for purposes of computing its research_credit for its taxable_year ended date taxpayer should compute its research_credit for its taxable_year ended date on an aggregate basis including the following a percent of the qualified_research_expenses paid_or_incurred by corporation a for the period date through date and corporation a’s average annual gross_receipts for the four taxable years preceding the credit_year b all of the qualified_research_expenses paid_or_incurred by corporation d and corporation d subsidiaries for the short taxable_year from date through date and corporation d and corporation d subsidiaries’ average annual gross_receipts for the four taxable years preceding the credit_year and c all of the qualified_research_expenses paid_or_incurred by corporation a subsidiaries for the full taxable_year from date through date and corporation a subsidiaries’ average annual gross_receipts for the four taxable years preceding the credit_year facts prior to date corporation a was the common parent of a consolidated_group of corporations the corporation a consolidated_group was a calendar_year taxpayer corporation a wholly owned more than domestic subsidiaries including lower-tier subsidiaries hereinafter corporation a subsidiaries prior to date corporation d was a member of the corporation b consolidated_group of corporations the corporation b consolidated_group was also a calendar_year taxpayer corporation c was a wholly-owned subsidiary of corporation b corporation d was a wholly-owned subsidiary of corporation c_corporation d owned many domestic subsidiaries tam-127892-03 including corporation e on date corporation c was liquidated into corporation b in a complete_liquidation to which sec_332 of the internal_revenue_code hereinafter the code applied with the consequence that after this liquidation corporation b directly owned percent of the stock of corporation d corporation e was then liquidated into corporation d in a complete_liquidation under sec_332 a transaction to which sec_381 and c of the code applied all remaining subsidiaries of corporation d are hereinafter referred to as corporation d subsidiaries on date the day after date corporation b distributed all of the corporation d stock to corporation b shareholders in a distribution to which sec_355 of the code applied immediately after the sec_355 distribution of corporation d stock to the corporation b shareholders corporation a merged with and into corporation d in a statutory merger under sec_368 of the code as a result of the merger corporation d either directly or indirectly owned percent of the outstanding_stock of the corporation a subsidiaries in consideration for the merger the corporation a shareholders received more than percent of the outstanding_stock of corporation d as a result the corporation a shareholders obtained a majority interest in corporation d the merger of corporation a with and into corporation d qualified as a reverse_acquisition as defined in sec_1_1502-75 immediately following the merger corporation d changed its name to parent the same name as corporation a on its consolidated_return for the taxable_year beginning on date and ending on date taxpayer consisting on date of parent f k a corporation d as the common parent_corporation d subsidiaries and corporation a subsidiaries elected to claim the alternative_incremental_research_credit under sec_41 of the code when computing its sec_41 credit_for_increasing_research_activities for the taxable_year ended date taxpayer included in its aggregate credit_year qualified_research_expenses amounts paid_or_incurred by corporation d and corporation d subsidiaries for the period date through date law sec_41 provides a nonrefundable income_tax_credit for qualified_research_expenses qres paid_or_incurred by a taxpayer during the taxable_year under the general_rule the research_credit is equal to the sum of twenty percent of the excess if any of the this technical_advice_memorandum only addresses issues related to the computation of the research_credit under sec_41 we express or imply no opinion as to whether taxpayer has satisfied the requirements for qualified_research under sec_41 and d also we express or imply no opinion on the allocation of the group credit among members of the controlled_group under prop sec_1_41-6 tam-127892-03 taxpayer’s qres for the taxable_year over its base_amount and twenty percent of the taxpayer’s basic_research expenses sec_41 for taxable years beginning after date a taxpayer may elect to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 if properly elected the alternative_incremental_research_credit for taxable years beginning after date and before date is equal to the sum of the following amounts i dollar_figure percent of so much of the qres for the taxable_year as exceed sec_1 percent of the average annual gross_receipts for the taxable years preceding the credit_year but does not exceed percent of such average ii percent of so much of the qres for the taxable_year as exceed sec_1 percent of the average annual gross_receipts for the taxable years preceding the credit_year but does not exceed percent of such average and iii dollar_figure percent of so much of the qres for the taxable_year as exceed sec_2 percent of the average annual gross_receipts for the taxable years preceding the credit_year sec_41 sec_41 provides that in determining the amount of the credit under sec_41 all members of the same controlled_group_of_corporations shall be treated as a single_taxpayer sec_41 provides that the term controlled_group_of_corporations has the same meaning given to such term by sec_1563 except that a more than percent shall be substituted for at least percent each place it appears in sec_1563 and b the determination shall be made without regard to sec_1563 and e c sec_1563 provides that a controlled_group_of_corporations includes a parent-subsidiary_controlled_group a parent-subsidiary_controlled_group is one or more chains of corporations connected through stock ownership with a common parent_corporation if the percentage of ownership requirements in sec_1563 and b are met with respect to each corporation in the group see sec_1563 sec_41 provides that if after date a taxpayer acquires the major portion of a trade_or_business of another person hereinafter in this paragraph referred to as the predecessor or the major portion of a separate_unit of a trade_or_business of a predecessor then for purposes of applying this section for any taxable_year ending after such acquisition the amount of qres paid_or_incurred by the taxpayer during periods before such acquisition shall be increased by so much of such expenses tam-127892-03 paid_or_incurred by the predecessor with respect to the acquired trade_or_business as is attributable to the portion of such trade_or_business or separate_unit acquired by the taxpayer and the gross_receipts of the taxpayer for such periods shall be increased by so much of the gross_receipts of such predecessor with respect to the acquired trade_or_business as is attributable to such portion sec_1_41-7 provides that for the meaning of acquisition separate_unit and major portion see sec_1_52-2 sec_1_41-7 also provides that an acquisition includes an incorporation or a liquidation sec_1_52-2 provides in part that the term acquisition includes a lease agreement if the effect of the lease is to transfer the major portion of the trade_or_business or of a separate_unit of the trade_or_business for the period of the lease sec_1_52-2 provides that neither the major portion of a trade_or_business nor the major portion of a separate_unit of a trade_or_business is acquired merely by acquiring physical assets the acquisition must transfer a viable trade_or_business sec_1_52-2 provides that a separate_unit is a segment of a trade_or_business capable of operating as a self-sustaining enterprise with minor adjustments the allocation of a portion of the goodwill of a trade_or_business to one of its segments is a strong indication that that segment is a separate_unit sec_1_52-2 provides several examples illustrating the acquisition of a separate_unit of a trade_or_business sec_1_52-2 provides that all the facts and circumstances surrounding the transaction shall be taken into account in determining what constitutes a major portion of a trade_or_business or separate_unit sec_41 provides that in the case of any short taxable_year qres and gross_receipts shall be annualized in such circumstances and under such methods as the secretary may prescribe by regulation sec_1_41-3 b provides in relevant sec_1_41-3 was amended by t d i r b to reflect the changes to the computation of the research_credit made by the revenue reconciliation act of and was applicable for taxable years beginning on or after date treasury and the service reconsidered t d and on date issued new proposed_regulations f_r big_number i r b amending the effective date to date the new proposed_regulations retain the special rules for short taxable years contained in sec_1_41-3 of t d although these rules are applicable for taxable years after the year at issue here no inference should be drawn from the applicability date concerning the application of sec_41 to the expenditures paid_or_incurred before the applicability date tam-127892-03 part the following rules short credit_year if a credit_year is a short taxable_year then the base_amount determined under sec_41 but not sec_41 shall be modified by multiplying that amount by the number of months in the short taxable_year and dividing the result by short taxable_year preceding credit_year if one or more of the four taxable years preceding the credit_year is a short taxable_year then the gross_receipts for such year are deemed to be equal to the gross_receipts actually derived in that year multiplied by and divided by the number of months in that year sec_1_1502-76 provides that a consolidated_return must include the common parent’s items of income gain deduction loss and credit for the entire consolidated_return_year and each subsidiary’s items for the portion of the year for which it is a member if the consolidated_return includes the items of a corporation for only a portion of its tax_year items for the portion of the year not included in the consolidated_return must be included in a separate_return including the consolidated_return of another group sec_1_1502-76 generally provides that a corporation becomes or ceases to be a member during a consolidated_return_year at the end of the day on which its status as a member changes and its tax_year ends for all federal_income_tax purposes at the end of that day appropriate adjustments must be made if another provision of the code or regulations contemplates the event occurring before or after the corporation’s change in status sec_1_1502-76 provides that if on the day a corporation’s status as a member changes a transaction occurs that is properly allocable to the portion of the corporation’s day after it ceases to be a member the corporation and all related_persons must treat the transaction as occurring at the beginning of the following day sec_1_1502-76 generally provides that the returns for the years that end and begin with a corporation becoming or ceasing to be a member are separate tax years and are subject_to the rules of the code applicable to short periods sec_1_1502-76 provides that although the periods ending and beginning with a corporation’s change in status are different tax years items other than extraordinary items may be ratably allocated between the periods if the corporation is not required to change its annual_accounting_period or its method_of_accounting as a result of its change in status and the corporation makes an irrevocable ratable allocation election tam-127892-03 sec_1_1502-75 provides in part that if a corporation the first_corporation or any member of a group of which the first_corporation is the common parent acquires substantially_all the assets of the second corporation in exchange in whole or in part for stock of the first_corporation and the shareholders immediately before the acquisition of the second corporation as a result of owning stock of the second corporation own immediately after the acquisition more than percent of the fair_market_value of the outstanding_stock of the first_corporation then any group of which the first_corporation was the common parent immediately before the acquisition shall cease to exist as of the date of the acquisition and any group of which the second corporation was the common parent immediately before the acquisition shall be treated as remaining in existence with the first_corporation becoming the common parent of the group sec_1_1502-75 provides in pertinent part that if in a transaction described in sec_1_1502-75 the first_corporation files a consolidated_return for the first taxable_year ending after the date_of_acquisition then - a the first_corporation and each corporation which immediately before the acquisition is a member of the group of which the first_corporation is the common parent shall close its taxable_year as of the date_of_acquisition and each such corporation shall immediately after the acquisition change to the taxable_year of the second corporation and b if the acquisition is a transaction described in sec_381 then for purposes of sec_381 the second corporation shall not close its taxable_year merely because of such acquisition and all taxable years ending on or before the date_of_acquisition of the second corporation and each corporation which immediately before the acquisition is a member of any group of which the second corporation is the common parent shall be treated as taxable years of the acquiring_corporation analysis the computation of the research_credit for a controlled_group_of_corporations is governed by the rules of sec_41 and f and its underlying regulations the consolidated_return_regulations under sec_1502 provide the rules in order that the tax_liability of an affiliated_group_of_corporations filing a consolidated_return can be returned determined computed assessed collected and adjusted in such manner as to clearly reflect the income_tax_liability and the factors necessary for the determination of such liability on date corporation a merged with and into corporation d in a statutory merger under sec_368 it is clear that under general corporate principles tam-127892-03 corporation d is the acquiring entity in a statutory merger the assets and liabilities of corporation a the disappearing corporation pass to corporation d the surviving entity by operation of law see doloboff and wilcox 771-2nd t m corporate acquisitions -- a b and c reorganizations corporation d absorbs the corporate enterprise of corporation a with the result that corporation d the acquiring_corporation steps into the shoes of corporation a the disappearing corporation as to its assets and liabilities see bittker and eustice federal income_taxation of corporations and shareholders 7th ed the issue is whether the consolidated_return_regulations mandate a different result that is whether the consolidated_return_regulations require that corporation a be treated as the acquiring entity for purposes of sec_41 neither sec_41 nor the consolidated_return_regulations provide special rules for determining the research_credit when there is an acquisition or disposition involving a consolidated_group for certain limited purposes the consolidated_return_regulations under sec_1_1502-75 provide that the larger corporation is the acquiring_corporation the larger corporation is treated as the acquiring_corporation with respect to the continuation of the group rules the determination of taxable years of the group and its members and with respect to determining taxable years under sec_381 carryovers of attributes in certain corporate acquisitions sec_1_1502-75 this substance over form determination is limited solely to the issues set out under this provision of the regulations the consolidated_return_regulations do not extend this substance over form treatment to other provisions of the code the consolidated_return_regulations are silent as to the determination of the credit under sec_41 thus treatment of corporation a as the acquiring entity for purposes of determining the research_credit is neither required nor authorized by the consolidated_return_regulations including the reverse_acquisition_rules upon the merger of corporation a into corporation d the shareholders of corporation a received more than percent of the fair_market_value of the outstanding_stock of corporation d under the consolidated_return_regulations in effect in year the corporation a consolidated_return group remained in existence after the merger and corporation d renamed parent became the common parent of the corporation a consolidated_return group sec_1_1502-75 corporation d the taxpayer has advanced several arguments in support of its position some of these arguments are discussed herein the argument has been made that the provisions of sec_1_1502-76 and example thereunder require that corporation a be treated as the substantive common parent and that corporation d be treated as the common parent in form only as stated above corporation d becomes the common parent of the corporation a group upon the merger of corporation a into corporation d see sec_1_1502-75 sec_1_1502-76 merely provides rules for tam-127892-03 subsidiaries became members of the corporation a consolidated_return group at the end of the day on date because the corporation a consolidated_return group remained in existence after the merger of corporation a with and into corporation d the corporation a consolidated_return group that is the taxpayer consolidated_group has a full taxable_year beginning on date and ending on date sec_1_1502-75 corporation a subsidiaries have a full taxable_year beginning on date and ending on date sec_1_1502-75 corporation a has a short taxable_year beginning on date and ending on date when it merged out of existence corporation d and corporation d subsidiaries have two short taxable years a short taxable_year beginning on date and ending on date and a short taxable_year beginning on date and ending on date sec_1_1502-75 taxpayer is a controlled_group_of_corporations for purposes of sec_41 consisting at the end of its full taxable_year on date of parent f k a corporation d as the common parent_corporation d subsidiaries and corporation a subsidiaries all members of the taxpayer controlled_group should be treated as a single_taxpayer for purposes of computing the research_credit under sec_41 when the taxpayer controlled_group computes its credit_year qres under the alternative_incremental_research_credit rules of sec_41 it should aggregate each member’s credit_year qres further the taxpayer controlled_group should aggregate each member’s average annual gross_receipts for the four taxable years preceding the credit_year sec_41 the taxpayer controlled_group should compute its aggregate research_credit including the following corporation a we have determined that the merger of corporation a with and into corporation d under sec_368 constitutes the acquisition of a major portion of a trade_or_business by corporation d for purposes of sec_41 in other words corporation d acquired_corporation a for purposes of sec_41 see sec_1_52-2 and ii providing that an acquisition must transfer a viable trade_or_business for its taxable_year ended date taxpayer should include in its aggregate computation percent of the qres paid_or_incurred by corporation a for the period date through date the period prior to the acquisition and corporation a’s average determining the items of income gain loss deduction and credit of the common parent and each member to be included in the consolidated_return these rules do not change the determination that corporation d is the common parent for purposes of the consolidated_return_regulations tam-127892-03 annual gross_receipts for the four taxable years preceding the credit_year corporation d and corporation d subsidiaries taxpayer cannot include any of the qres paid_or_incurred by corporation d and corporation d subsidiaries for the short taxable_year from date through date rather taxpayer should include in its aggregate computation only the qres paid_or_incurred by corporation d and corporation d subsidiaries for the short taxable_year from date through date and corporation d and corporation d subsidiaries’ average annual gross_receipts for the four taxable years preceding the credit_year using the short taxable_year rules of sec_1_41-3 because corporation d’s and corporation d subsidiaries’ first taxable_year preceding the credit_year is a short taxable_year beginning on date and ending on date taxpayer should multiply each of corporation d’s and corporation d subsidiaries’ gross_receipts for that short taxable_year by twelve and divide the result by the number of months in that short taxable_year see sec_1_41-3 then because the credit_year beginning on date and ending on date is a short taxable_year taxpayer should multiply each of corporation d’s and corporation d subsidiaries’ average annual gross_receipts for the four taxable years preceding the credit_year by the number of months in the short taxable_year and divide the result by twelve see sec_1_41-3 corporation a subsidiaries taxpayer should include in its aggregate computation all of the qres paid_or_incurred by corporation a subsidiaries for the full taxable_year from date through date taxpayer should also include corporation a subsidiaries’ average annual gross_receipts for the four taxable years preceding the credit_year caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
